Judgment reversed upon the law and the facts, with costs, and judgment directed in favor of the plaintiffs for the relief demanded in the complaint, with costs. The findings of the trial court are reversed and plaintiffs’ proposed findings are found. We think the evidence was sufficient to show a contract for the work done for the price mentioned. That the work was done at Mr. Benjamin’s request is not disputed, and there is no claim of failure to perform. There is evidence showing the reasonable value of the work done and materials furnished, and, under the circumstances disclosed by the record, plaintiffs would be entitled to recover the reasonable value thereof, even though a special contract is pleaded. (Sussdorff v. Schmidt, 55 N. Y. 319.) Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ., concur.